--------------------------------------------------------------------------------

Exhibit 10.1
 
[EXECUTION VERSION]
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is made and entered into this
18th day of December, 2009, by and among RCI Entertainment (3105 I-35), Inc., a
Texas corporation (the “Purchaser”), Spiridon Karamalegos (the “Seller”), The
Joy Club of Austin, Inc. and North IH-35 Investments, Inc.


WHEREAS, The Joy Club of Austin, Inc. (“JOY”) is the owner and operator of the
adult nightclub business known as “Joy of Austin” which leases and occupies the
real property and improvements located at 3105 South IH 35, Round Rock,
Texas  78664 (the “Property”). North IH 35 Investments, Inc. (“NIII”) is the
owner of the Property, and has leased the Property to JOY; and


WHEREAS, the Seller presently owns fifty-one percent (51%) of the outstanding
shares of common stock of JOY and presently owns forty-nine percent (49%) of the
outstanding shares of common stock of NIII (collectively the “Seller Shares”);
and


WHEREAS, Evangelos Polykrates (“Polykrates”) presently owns forty-nine percent
(49%) of the outstanding shares of common stock of JOY and presently owns
fifty-one percent (51%) of the outstanding shares of common stock of NIII
(collectively the “Polykrates Shares”); and


WHEREAS, Seller and Polykrates have entered into a Purchase Agreement dated
December 18, 2009 (the “Polykrates Purchase Agreement”), pursuant to which
Polykrates has agreed to sell and convey his forty-nine percent (49%) of the
outstanding shares of common stock of JOY and his fifty-one percent (51%) of the
outstanding shares of common stock of NIII to Seller; and


WHEREAS, the Purchaser desires to purchase and acquire all of the outstanding
shares of common stock of JOY (the “JOY Shares”) and all of the outstanding
shares of common stock of NIII (the “NIII Shares”), which represents one hundred
percent (100%) of all of the shares of capital stock of JOY and NIII issued and
outstanding (hereinafter the JOY Shares and the NIII Shares are collectively
referred to as the “JOY/NIII Shares”); and


WHEREAS, the Polykrates Purchase Agreement provides the right to the Seller to
assign his rights under the Polykrates Purchase Agreement; and


WHEREAS, Seller has agreed to assign his rights under the Polykrates Purchase
Agreement to the Purchaser hereunder as provided in an Assignment Agreement
between the Purchaser, Seller and Polykrates; and


WHEREAS, the Purchaser desires to have the Polykrates Purchase Agreement
assigned to it, which will enable the Purchaser to acquire the Polykrates
Shares; and


WHEREAS, the Seller desires to sell all of his Seller Shares to the Purchaser on
the terms and conditions set forth herein; and


WHEREAS, the Purchaser desires to purchase all of the Seller Shares on the terms
and conditions set forth herein; and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the acquisition of (i) 100% of the JOY Shares by the Purchaser and (ii)
100% of NIII Shares by the Purchaser shall sometimes collectively be referred to
herein as the “Acquisition”.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE SELLER SHARES


Section 1.1             Sale of the Shares.  Subject to the terms and conditions
set forth in this Agreement, at the Closing (as hereinafter defined) the Seller
hereby agrees to sell, transfer, convey and deliver to Purchaser fifty-one
percent (51%) of the outstanding shares of common stock of JOY and forty-nine
percent (49%) of the outstanding shares of common stock of NIII, which
represents, all of the outstanding capital stock of JOY and NIII owned by the
Seller, free and clear of all encumbrances, and shall deliver to Purchaser stock
certificates representing the Seller Shares, duly endorsed to Purchaser.


Section 1.2             Purchase Price.  As consideration for the purchase of
the Seller Shares, Purchaser shall pay to Seller a total consideration of
$2,350,000, plus assumption of the First State Bank Note described below (the
“Purchase Price”), which shall be payable as follows:


(a)            $1,820,000 payable by cashier’s check, certified funds or wire
transfer at the Closing; and


(b)            $530,000 evidenced by a five (5) year secured promissory note
(the “Secured Note”).  The Secured Note shall bear interest at the rate of 4.75%
per annum, payable in sixty (60) equal monthly installments of principal and
interest.  The Secured Note will be secured by (i) a third lien in favor of the
Seller against the Property and improvements located thereon and (ii) so long as
Seller remains obligated under that certain Guaranty Agreement referenced in
Section 1.2 (b) iii of the Polykrates Purcahe Agreement,  a second lien on all
of the shares of JOY and NIII.  The initial monthly payment shall be due thirty
(30) days after the date of Closing, with each subsequent monthly payment due
thereafter.  A copy of the form of the Secured Note is attached hereto as
Exhibit 1.2(b).


(c)            Purchaser shall assume the Promissory Note dated Sept. 10, 2004,
in the original principal amount of $850,000, executed by NIII and payable to
First State Bank-Taylor, which Promissory Note had a current balance of
$652,489.25 as of November 16, 2009 (the “First State Bank Note”). A copy of the
form of the Assumption Agreement is attached hereto as Exhibit 1.2 (c).


ARTICLE II
CLOSING


Section 2.1             The Closing.  The closing of the transactions
contemplated by this Agreement shall take place on or before December 17, 2009
(the “Closing Date”), at the law offices of Hearne & Browder, LLP, 700 Lavaca,
Suite 910, Austin, Texas 78701, or at such other time and place as agreed upon
among the parties hereto (the “Closing”).

 
Stock Purchase Agreement - Pg 2

--------------------------------------------------------------------------------

 

Section 2.2             Delivery of Documents at Closing.  At the Closing: (a)
the Seller shall deliver to Purchaser certificates evidencing the Seller Shares
of JOY and NIII free and clear of any liens, claims, equities, charges, options,
rights of first refusal or encumbrances, duly endorsed to Purchaser or
accompanied by duly executed stock powers in form and substance satisfactory to
Purchaser against delivery by Purchaser to the Seller of payment in an amount
equal to the Purchase Price for the Seller Shares being purchased by Purchaser
in the manner set forth in Section 1.2; (b) the parties hereto shall deliver the
various certificates, instruments and documents and shall take the required
actions referred to in Articles V and VI below; and (c) the Related Transactions
(as defined below) shall be consummated concurrently with the Closing.


Section 2.3             Related Transactions.  In addition to the purchase and
sale of the Seller Shares, the following actions shall take place
contemporaneously at the Closing (collectively, the “Related Transactions”):


(a)            The Seller shall enter into a 3 year covenant not to compete
pursuant to the terms of which the Seller shall not either individually or
jointly, directly or indirectly, whether for compensation or not, alone or in
association with any other person or entity:


 
(i)
Own or share in the earnings of, carry on, manage, operate, control, be engaged
in, render services to, solicit customers for, participate in or otherwise be
connected with, any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment within a five (5) mile
radius of the Property; or



 
(ii)
Solicit or induce, or attempt to solicit or induce, any employee, independent
contractor, or agent or consultant of JOY or NIII or any of its affiliates or
the business known as “Joy of Austin” to leave his or her employment or
terminate his or her agreement or relationship with JOY or NIII or any of its
affiliates or the business known as “Joy of Austin;”



The form of Non-Competition Agreement is attached hereto as Exhibit 2.3(a).


(b)            Prior to or contemporaneously with the Closing, the Seller shall
assign and transfer to the Purchaser the Polykrates Purchase Agreement pursuant
to an Assignment Agreement, which shall provide, among other things, that the
Purchaser will (i) assume the obligations of the Seller to pay the purchase
price as set forth in the Polykrates Purchase Agreement and (ii) assume First
State Bank Note and (iii) discharge those obligations assumed by Purchaser under
the Polykrates Purchase Agreement and will receive those benefits conferred upon
the Seller as indicated in the Polykrates Purchase Agreement and (iv) be
entitled to receive all of the Polykrates Shares of JOY and NIII being
transferred in the Polykrates Purchase Agreement; and


(c)            Prior to and contemporaneously with the Closing, there shall be a
closing of the Polykrates Purchase Agreement as contemplated in Article II of
the Polykrates Purchase Agreement.

 
Stock Purchase Agreement - Pg 3

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF SELLER


The Seller, individually and in his capacity as President of JOY and
Vice-President of NIII hereby represents and warrants to Purchaser as follows:


Section 3.1.            Organization, Good Standing and Qualification of JOY and
NIII.  JOY and NIII (i) are entities duly organized, validly existing and in
good standing under the laws of the state of Texas, (ii) have all requisite
power and authority to carry on their business, and (iii) are duly qualified to
transact business and are in good standing in all jurisdictions where their
ownership, lease or operation of property or the conduct of their business
requires such qualification, except where the failure to do so would not have a
material adverse effect to JOY and NIII, respectively.


The authorized capital stock of JOY consists of 3,000,000 shares of common
stock, no par value, of which 3,000,000 shares are validly issued and
outstanding.  The authorized capital stock of NIII consists of 1000 shares of
common stock, no par value, of which 1,000 shares are validly issued and
outstanding. There are no shares of preferred stock authorized or issued and
there is no other class of capital stock authorized or issued by JOY or
NIII.  All of the issued and outstanding shares of common stock of JOY and NIII
are owned by the Seller and Polykrates and are fully paid and
non-assessable.  None of the JOY/NIII Shares issued are in violation of any
preemptive rights.  Neither JOY nor NIII has any obligation to repurchase,
reacquire, or redeem any of its outstanding capital stock.  There are no
outstanding securities convertible into or evidencing the right to purchase or
subscribe for any shares of capital stock of JOY or NIII, there are no
outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating JOY or NIII to
issue any shares of its capital stock or any securities convertible into or
evidencing the right to purchase or subscribe for any shares of such stock, and
there are no agreements or understandings with respect to the voting, sale,
transfer or registration of any shares of capital stock of JOY or NIII, save and
except the July 1, 2009 Stock Purchase Agreement, which Stock Purchase Agreement
will be terminated upon the Closing of the Polykrates Purchase Agreement upon
Closing.


Section 3.2             Subsidiaries.  Neither JOY nor NIII have any
subsidiaries.


Section 3.3             Ownership of the JOY/NIII Shares.  The Seller owns,
beneficially and of record, (i) 1,530,000 shares of common stock of JOY, which
represents fifty-one percent (51%) of the issued and outstanding shares of
common stock of JOY and (ii) 490 shares of common stock of NIII, which
represents forty-nine percent (49%) of the issued and outstanding shares of
common stock of NIII, free and clear of any liens, claims, equities, charges,
options, rights of first refusal, or encumbrances.  Polykrates owns,
beneficially and of record, (i) 1,470,000 shares of common stock of JOY, which
represents forty-nine percent (49%) of the issues and outstanding shares of
common stock of JOY and (ii) 510 shares of common stock of NIII, which
represents fifty-one percent (51%) of the issued and outstanding shares of
common stock of NIII, free and clear of any liens, claims, equities, charges,
options, rights of first refusal, or encumbrances.  Upon the transfer of the
JOY/NIII Shares, as contemplated herein and in the Polykrates Purchase
Agreement, Purchaser will receive good and valid title thereto, free and clear
of any liens, claims, equities, charges, options, rights of first refusal,
encumbrances or other restrictions (except those imposed by applicable
securities laws).

 
Stock Purchase Agreement - Pg 4

--------------------------------------------------------------------------------

 

Section 3.4             Authorization.  Seller represents that he is a person of
full age of maturity, with full power, capacity and authority to enter into this
Agreement and to perform the obligations contemplated hereby by and for
himself.  All action on the part of the Seller necessary for the authorization,
execution, delivery and performance of this Agreement and all documents related
to consummate the transactions contemplated herein have been taken by the
Seller.  This Agreement, when duly executed and delivered in accordance with its
terms, will constitute a valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, and other similar laws of general
application relating to or affecting creditors’ rights and to general equitable
principles.


Section 3.5             No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by the Seller does not:  (i) conflict with,
violate, or constitute a breach of or a default under, (ii) result in the
creation or imposition of any lien, claim, or encumbrance of any kind upon the
JOY/NIII Shares or (iii) require any authorization, consent, approval,
exemption, or other action by or filing with any third party or Governmental
Authority under any provision of:  (a) to the best of Seller’s knowledge, any
applicable Legal Requirement, or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which the Seller, JOY or NIII is a
party or by which the JOY/NIII Shares may be bound or affected.  For purposes of
this Agreement, "Governmental Authority" means any foreign governmental
authority, the United States of America, any state of the United States, and any
political subdivision of any of the foregoing, and any agency, department,
commission, board, bureau, court, or similar entity, having jurisdiction over
the parties hereto or their respective assets or properties.  For purposes of
this Agreement, "Legal Requirement" means any law, statute,  injunction, decree,
order or judgment (or interpretation of any of the foregoing) of, and the terms
of any license or permit issued by, any Governmental Authority.


Section 3.6             Consents.   No consent of, approval by, order or
authorization of, or registration, declaration or filing by the Seller or JOY or
NIII  with any court or any governmental or regulatory agency or authority
having jurisdiction over the Seller or JOY or NIII  or any of their  property or
assets is required on the part of the Seller or JOY or NIII  (a) in connection
with the consummation of the transactions contemplated by this Agreement or (b)
as a condition to the legality, validity or enforceability as against Seller,
JOY or NIII  of this Agreement.


Section 3.7             Pending Claims.  Except as set forth in Exhibit 3.7,
there is no claim, suit, arbitration, investigation, action, litigation or other
proceeding, whether judicial, administrative or otherwise, now pending or, to
the Seller’s knowledge, contemplated or threatened against the Seller or JOY or
NIII before any court, arbitration, administrative or regulatory body or any
governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have any material effect upon Seller or JOY or NIII or the transfer to Purchaser
of the JOY/NIII Shares under this Agreement, and there is no basis known to
Seller for any such action.  No litigation is pending, or, to Seller’s
knowledge, threatened against Seller, JOY or NIII or their assets or properties
which seeks to restrain or enjoin the execution and delivery of this Agreement
or any of the documents or Related Transactions referred to herein or the
consummation of any of the transactions contemplated thereby or hereby.  Neither
Seller, JOY nor NIII is subject to any judicial injunction or mandate or any
quasi-judicial or administrative order or restriction directed to or against
them or which would affect JOY, NIII, or the JOY/NIII Shares, to be transferred
under this Agreement.

 
Stock Purchase Agreement - Pg 5

--------------------------------------------------------------------------------

 

Section 3.8             Taxes.  Except as set forth in Exhibit 3.8, JOY and NIII
have timely prepared and filed all federal, state, foreign and local tax returns
and reports required to be filed prior to such dates and have timely paid all
taxes shown on such returns as owed for the periods of such returns, including
all sales taxes and withholding or other payroll related taxes shown on such
returns.  Except as set forth in Exhibit 3.8, JOY and NIII are not delinquent in
the payment of any tax or governmental charge of any nature.  The Seller has no
knowledge of any liability for any tax to be imposed by any taxing authorities
upon JOY or NIII as of the date of this Agreement and as of the Closing that is
not adequately provided for.  No assessments or notices of deficiency or other
communications have been received by the Seller, JOY or NIII, with respect to
any tax return which has not been paid, discharged or fully reserved against and
no amendments or applications for refund have been filed or are planned with
respect to any such return.  None of the federal, state, foreign and local tax
returns of JOY or NIII have been audited by any taxing authority.  The Seller
has no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against JOY or NIII for any period, nor of any basis for any such
assessment, adjustment or contingency.  There are no agreements between JOY,
NIII or Seller and any taxing authority, including, without limitation, the
Internal Revenue Service, waiving or extending any statute of limitations with
respect to any tax return.


Section 3.9             Financial Statements.  Seller has delivered to Purchaser
the unaudited balance sheets of JOY and NIII as of October 31, 2009, together
with the related unaudited statements of income, for the periods then ended
(collectively referred to as the “Financial Statements”). To the best of
Seller’s knowledge, such Financial Statements, including the related notes, are
in accordance with the books and records of JOY and NIII and fairly represent
the financial position of JOY and NIII and the results of operations and changes
in financial position of JOY and NIII as of the dates and for the periods
indicated.  Except as, and to the extent reflected or reserved against in the
Financial Statements, neither JOY nor NIII, as of the date of the Financial
Statements, has any material liability or obligation of any nature, whether
absolute, accrued, continued or otherwise, not referenced in the Financial
Statements or exhibits attached hereto or reserved against in the Financial
Statements.


Section 3.10           No Material Adverse Change.  Since the date of the
Financial Statements, JOY and NIII have conducted their business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a material adverse effect upon the
assets or business or the financial condition or other operations of JOY and
NIII; (ii) acquisition or disposition of any material asset by JOY and NIII or
any contract or arrangement therefore, otherwise than for fair value in the
ordinary course of business; (iii) material change in JOY’s or NIII’s accounting
principles, practices or methods; (iv) incurrence of any material indebtedness
or lending of money to any person or entity; (v) acceleration, termination,
modification or cancellation of any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) involving more than
$1,000 to which JOY or NIII is a party; or (vi) delay or postponement in the
payment of any accounts payable or other liabilities.  The representations made
in this Section 3.10(i), (ii) and (iii) are made by the Seller to the best of
his knowledge.


Section 3.11           Labor Matters. JOY is not a party or otherwise subject to
any collective bargaining agreement with any labor union or association.  There
are no discussions, negotiations, demands or proposals that are pending or have
been conducted or made with or by any labor union or association, and there are
not pending or threatened against JOY any labor disputes, strikes or work
stoppages.  To the best of Seller’s knowledge, JOY is in compliance with all
federal and state laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and, to their knowledge, is not
engaged in any unfair labor practices.  JOY is not a party to any written or
oral contract, agreement or understanding for the employment of any officer,
director or employee of JOY.

 
Stock Purchase Agreement - Pg 6

--------------------------------------------------------------------------------

 

Section 3.12           Compliance with Laws.  JOY and NIII are in compliance
with all statutes, orders, rules, ordinances and regulations applicable to it
which are material to its ownership of its assets or the operation of its
businesses.  Except as disclosed in JOY’s and its predecessor’s administrative
history with the TABC (as has been disclosed to Purchaser), the Seller has no
basis to expect, or has he or JOY or NIII received, any order or notice of any
such violation or claim of violation of any such statute, order, rule, ordinance
or regulation by JOY or NIII.  JOY and NIII now or will as of the Closing own,
hold, possess or lawfully use in the operation of its business all permits and
licenses which are in any manner necessary or required for it to conduct its
operation and business as now being conducted.  Exhibit 3.12 sets forth all
licenses and permits held by JOY and NIII used in the operation of their
businesses, all of which are in good standing and in effect as of the Closing
Date.


Section 3.13           No Conflicts.  The execution and delivery of this
Agreement by the Seller does not, and the performance and consummation of the
transactions contemplated hereby by the Seller, will not (i) conflict with or
result in a breach or violation of, or default under, or give rise to any right
of acceleration or termination of, any of the terms, conditions or provisions of
any note, bond, lease, license, agreement or other instrument or obligation to
which JOY or NIII is a party or by which JOY’s or NIII’s assets or properties
are bound; or (ii) result in the creation of any encumbrance on any of the
assets or properties of JOY or NIII, including the business of Joy of Austin.


Section 3.14           Title to Properties; Encumbrances.  Except as set forth
on Exhibit 3.14, JOY and NIII have good and marketable title to all of its
properties and assets, real and personal, tangible and intangible (including the
Property where Joy of Austin operates its adult entertainment cabaret located at
3105 South IH-35, Round Rock, Texas 78664) that are material to the condition
(financial or otherwise), business, operations or prospects of JOY and NIII,
free and clear of all mortgages, claims, liens, security interests, charges,
leases, encumbrances and other restrictions of any kind and nature, except (i)
as disclosed in the Financial Statements of JOY and NIII, (ii) the lien related
to the First State Bank Note (ii) statutory liens not yet delinquent, and (iii)
such liens consisting of zoning or planning restrictions, imperfections of
title, easements and encumbrances, if any, as do not materially detract from the
value or materially interfere with the present use of the property or assets
subject thereto or affected thereby, including the business of Joy of
Austin.   As of the Closing Date, the assets of JOY and NIII shall include, but
shall not be limited to all property, equipment and fixtures located on the
premises at Joy of Austin that are not subject to an existing lease agreement.


Section 3.15           No Liabilities.  Except for the promissory note dated
September 10, 2004, executed by NIII and payable to First State Bank-Taylor
(which Note is and will be current  as of the Closing Date), as of the Closing
Date  JOY and NIII do not have and shall not have any obligation or liability
(contingent or otherwise) or unpaid bill to any third party which will not
either be paid in full at Closing, or paid within sixty (60) days of Closing
under Article VIII of the Polykrates Purchase Agreement.

 
Stock Purchase Agreement - Pg 7

--------------------------------------------------------------------------------

 

Section 3.16           Contracts and Leases.  Except as disclosed on Exhibit
3.16, neither JOY nor NIII (i) have any leases of personal property relating to
the assets of JOY or NIII, whether as lessor or lessee; (ii) have any
contractual or other obligations relating to the assets of JOY or NIII, whether
written or oral; and (iii) have given any power of attorney to any person or
organization for any purpose relating to the business or assets of JOY or
NIII.  JOY has an existing real estate lease agreement with NIII covering the
property where Joy of Austin operates its adult entertainment cabaret located at
3105 South IH-35, Round Rock, Texas 78664 (the “Lease Agreement”), which Lease
Agreement will at the election of Purchaser be terminated subsequent to the
Closing Date. To the best of Seller’s knowledge,  JOY and NIII have previously
provided to Purchaser every material contract or lease relating to the assets of
JOY and NIII to which they are subject or are a party or a beneficiary.  To
Seller’s knowledge, such contracts or leases are valid and in full force and
effect according to their terms and constitute legal, valid and binding
obligations of JOY or NIII and the other respective parties thereto and are
enforceable in accordance with their terms.  Seller, JOY or NIII have no
knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents.  Neither the execution of this Agreement, nor the
consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts or
leases which would have a material adverse effect on the financial condition of
JOY or NIII or the operation of Joy of Austin after the Closing.


Section 3.17           No Pending Transactions.  Except as set forth in Exhibit
3.17 and except for the transactions contemplated by this Agreement, referenced
in the Exhibits attached hereto, and the Related Transactions contemplated in
Section 2.3 herein, neither JOY nor NIII is a party to or bound by or the
subject of any agreement, undertaking, commitment or discussions or negotiations
with any person that could result in: (i) the sale, merger, consolidation or
recapitalization of JOY or NIII; (ii) the sale of any of the assets of JOY or
NIII; (iii) the sale of any outstanding capital stock of JOY or NIII; (iv) the
acquisition by JOY or NIII of any operating business or the capital stock of any
other person or entity; (v) the borrowing of money; (vi) any agreement with any
of the respective officers, managers or affiliates of JOY or NIII; or (vii) the
expenditure of more than $1,000 or the performance by JOY or NIII extending for
a period more than one year from the date hereof.


Section 3.18           Material Agreements; Action.    Except for the
transactions contemplated by this Agreement and the Related Transactions
contemplated in Section 2.3 herein, there are no contracts, agreements,
commitments, understandings or proposed transactions, whether written or oral,
to which JOY or NIII are a party or by which they are bound that involve or
relate to (i) any of the respective officers, directors, stockholder or partners
of JOY or NIII or (ii) covenants of JOY or NIII not to compete in any line of
business or with any person in any geographical area.


Section 3.19           Insurance Policies.  Copies of all insurance policies
maintained by JOY or NIII relating to the operation of Joy of Austin have been
delivered or made available to Purchaser.  The policies of insurance held by JOY
and NIII are in such amounts, and insure against such losses and risks, as JOY
and NIII reasonably deems appropriate for their property and business
operations.  All such insurance policies are in full force and effect, and all
premiums due thereon have been paid. Valid policies for such insurance will be
outstanding and duly in force at all times prior to the Closing.

 
Stock Purchase Agreement - Pg 8

--------------------------------------------------------------------------------

 

Section 3.20           No Default.  Neither Seller nor JOY nor NIII is in
default under any term or condition of any instrument evidencing, creating or
securing any indebtedness of  JOY or NIII, and  to the best of Seller’s
knowledge, there has been no default in any material obligation to be performed
by Seller or JOY or NIII  under any other contract, lease (except for the
existing lease agreement between JOY and NIII relating to the Property),
agreement, commitment or undertaking to which JOY or NIII is a party or by which
it or its assets or properties are bound, nor have Seller, JOY or NIII waived
any material right under any such contract, lease, agreement, commitment or
undertaking.


Section 3.21           Books and Records.  The books of account, minute books,
stock record books and other records of JOY and NIII in the possession of Seller
have been made available to Purchaser, and upon Closing, all such books and
records will be in the possession of Seller.


Section 3.22           Banks and Brokerage Accounts.  Exhibit 3.22 sets forth
(a) a true and complete list of the names and locations of all banks, trust
companies, securities brokers and other financial institutions at which JOY and
NIII has an account or safe deposit box or maintains a banking, custodial,
trading or other similar relationship, and (b) a true and complete list and
description of each such account, box and relationship, indicating in each case
the account number and the names of the respective officers, employees, agents
or other similar representatives of JOY or NIII having signatory power with
respect thereto.


Section 3.23           Unpaid Bills.  As of the Closing, there will be no unpaid
bills or claims in connection with any repair of the Property or other work
performed or materials purchased in connection with the repair of the Property
which will not either be paid in full at Closing, or paid within sixty (60) days
of Closing under Article VIII of the Polykrates Purchase Agreement..


Section 3.24           Notices.  Neither the Seller nor NIII or any
representative of NIII have received any written notice (i) from any insurance
companies or governmental agencies of any condition, defects or inadequacies
with respect to the Property which, if not corrected, would result in
termination of insurance coverage, (ii) from any governmental agencies within
the last two (2) years with respect to any violations of any building codes
and/or zoning ordinances or any other governmental laws, regulations or orders
affecting the Property, including, without limitation, the Americans With
Disabilities Act, (iii) of any pending or threatened condemnation proceedings
with respect to the Property, or (iv) of any proceedings which could or would
cause the change, redefinition or other modification of the zoning
classification of the Property.


Section 3.25           Proceedings Relating to Property.   There is no pending,
or, to the best knowledge of the Seller, NIII or any representative of NIII,
threatened, judicial, municipal or administrative proceedings with respect to,
or in any manner affecting the Property or any portion thereof, including,
without limitation, proceedings for or involving tenant evictions, collections,
condemnations, eminent domain, alleged building code or zoning violations,
personal injuries or property damage alleged to have occurred on the Property or
by reason of the use and operation of the Property, or written notice of any
attachments, executions, assignments for the benefit of creditors,
receiverships, conservatorships or voluntary or involuntary proceedings in
bankruptcy or pursuant to any other debtor relief laws pending or threatened
against NIII or the Property itself, or the taking of the Property for public
needs.

 
Stock Purchase Agreement - Pg 9

--------------------------------------------------------------------------------

 

Section 3.26           Public Improvements.  Neither Seller and, to the best of
Seller’s knowledge, NIII or any  representative of NIII has knowledge of any
existing or proposed public improvements which involve or which may result in
any charge being levied or assessed against the Property or which will or could
result in the creation of any lien upon the Property or any part thereof.


Section 3.27           Certificates.  To the best knowledge of Seller, NIII or
any representative of NIII, all certificates of occupancy, licenses, permits,
authorizations and approvals required by law or by any governmental authority
having jurisdiction over the Property have been obtained and are in full force
and effect.


Section 3.28           Material Defect.  None of the Seller, NIII or any
representative of NIII has knowledge of any material defects to the Property
which would have a material adverse effect on the operation of Joy of Austin as
of the date of Closing.


Section 3.29           Flooding.  None of the Seller, NIII or any representative
of NIII has knowledge of any flooding which has occurred on the Property.


Section 3.30           Environmental.   To the best of Seller’s knowledge, the
Property is not in violation of any state, local or federal statutes, laws,
regulations, ordinances, or rules pertaining to health or the environment
requirements affecting the Property.  No citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit relating to any environmental issue arising out of the ownership or
occupation of the Property is currently pending, and there is no basis known to
the Seller or NIII for any such action.


Section 3.31           Employee Benefit Plans.  Neither JOY nor NIII is a party
to any employee-benefit plan.


Section 3.32           Disclosure.  No representation or warranty of the Seller
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 3.33           Brokerage Commission.  No broker or finder has acted on
behalf of JOY or NIII in connection with this Agreement or the transactions
contemplated hereby and except as disclosed to Purchaser, for which Purchaser
has no obligation, no person is entitled to any brokerage or finder’s fee or
compensation in respect thereto based in any way on agreements, arrangements or
understandings made by or on behalf of Seller, JOY or NIII.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PURCHASER


Purchaser hereby represents and warrants to the Seller as follows:

 
Stock Purchase Agreement - Pg 10

--------------------------------------------------------------------------------

 

Section 4.1             Authorization.  Purchaser is a corporation duly
organized in the state of Texas and has full power, capacity, and authority to
enter into this Agreement and perform the obligations contemplated hereby.  All
action on the part of Purchaser necessary for the authorization, execution,
delivery and performance of this Agreement by it has been taken and will be
taken prior to Closing.  This Agreement, when duly executed and delivered in
accordance with its terms, will constitute legal, valid, and binding obligations
of Purchaser enforceable against Purchaser in accordance with its terms, except
as may be limited by bankruptcy, insolvency, and other similar laws affecting
creditors' rights generally or by general equitable principles.


Section 4.2             No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by Purchaser does not:  (i) conflict with,
violate, or constitute a breach of or a default under or (ii) require any
authorization, consent, approval, exemption, or other action by or filing with
any third party or Governmental Authority under any provision of:  (a) any
applicable Legal Requirement, or (b) any credit or loan agreement, promissory
note, or any other agreement or instrument to which Purchaser is a party.


Section 4.3             Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority or
any other person or entity is required on the part of Purchaser in connection
with the execution and delivery by Purchaser of this Agreement or the
consummation and performance of the transactions contemplated hereby other than
as required under the federal securities laws.


Section 4.4             Disclosure.  No representation or warranty of Purchaser
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 4.5            Brokerage Commission.  No broker or finder has acted on
behalf of the Purchaser in connection with this Agreement or the transactions
contemplated hereby and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereto based in any way on agreements, arrangements
or understandings made by or on behalf of the Purchaser.


ARTICLE V
CONDITIONS TO CLOSING OF
SELLER


Each obligation of Seller, JOY or NIII to be performed on the Closing Date shall
be subject to the satisfaction of each of the conditions stated in this Article
V, except to the extent that such satisfaction is waived by Seller, JOY or NIII
in writing.


Section 5.1             Representations and Warranties Correct.  The
representations and warranties made by Purchaser contained in this Agreement
shall be true and correct as of the Closing Date.


Section 5.2             Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by Purchaser on or prior to the
Closing Date shall have been performed or complied with in all respects.

 
Stock Purchase Agreement - Pg 11

--------------------------------------------------------------------------------

 

Section 5.3             Delivery of Certificate.  Purchaser shall provide to
Seller certificates, dated the Closing Date and signed by the President of
Purchaser to the effect set forth in Section 5.1 and 5.2 for the purpose of
verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 5.4              Payment of Purchase Price.  Purchaser shall have
tendered the Purchase Price for the Seller Shares as set forth in Section 1.2 to
the Seller concurrently with the Closing.


Section 5.5              Related Transactions.  The Related Transactions set
forth in Section 2.3 shall be consummated concurrently with the Closing and the
obligations thereunder shall have been fulfilled.


Section 5.6             Corporate Resolutions.  Purchaser shall provide
corporate resolutions of the Board of Directors of Purchaser which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 5.7             Absence of Proceedings.  No action, suit or proceeding
by or before any court or any governmental or regulatory authority shall have
been commenced and no investigation by any governmental or regulatory authority
shall have been commenced seeking to restrain, prevent or challenge the
transactions contemplated hereby or seeking judgments against Purchaser.


ARTICLE VI
CONDITIONS TO CLOSING OF
PURCHASER


Each obligation of Purchaser to be performed on the Closing Date shall be
subject to the satisfaction of each of the conditions stated in this Article VI,
except to the extent that such satisfaction is waived by Purchaser in writing.


Section 6.1           Representations and Warranties Correct.  The
representations and warranties made by the Seller, JOY and NIII hereof shall be
true and correct as of the Closing Date.


Section 6.2             Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Seller on or prior to the
Closing Date shall have been performed or complied with in all respects.


Section 6.3             Delivery of Certificate.  Seller, JOY and NIII shall
provide to Purchaser certificates, dated the Closing Date and signed by the
Seller, individually and in his capacity as President of JOY and Vice-President
of NIII to the effect set forth in Section 6.1 and 6.2 for the purpose of
verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 6.4             Delivery of  Shares.  Seller shall have delivered
certificates evidencing the Seller Shares duly endorsed to Purchaser or
accompanied by duly executed stock powers in form and substance satisfactory to
the Purchaser.

 
Stock Purchase Agreement - Pg 12

--------------------------------------------------------------------------------

 

Section 6.5             Consents; Status of Permits and Licenses.  As of the
Closing, JOY shall possess all necessary permits, zoning classifications and
other authorizations, whether city, county, state or federal, which may be
needed to conduct adult topless entertainment with the sale of alcoholic
beverages on the Property, without any interruption, and all such permits,
zoning classifications and authorizations shall be in good order, in full force
and effect, without any administrative actions pending or concluded that may
challenge or present an obstacle to the continued performance of adult topless
entertainment or sale of alcoholic beverages at Joy of Austin.  All transfers of
licenses and leases, if any, required for the continued operation of the
business of JOY and NIII shall have been obtained.  The City of Round Rock’s
Sexually Oriented Business Permit issued to JOY on or about July 31, 2009, shall
be in full force and effect.


Section 6.6             Related Transactions.  The Related Transactions set
forth in Section 2.3 shall be consummated concurrently with the Closing and the
obligations thereunder shall have been fulfilled.


Section 6.7             Resignations.  The officers and directors of JOY and
NIII shall have provided to Purchaser their written resignations.


Section 6.8             Termination of Existing Lease.  Any and all existing
leases for the Property where Joy of Austin is located shall, at the election of
Purchaser,  have been terminated.


Section 6.9             Corporate Resolutions. Seller shall provide corporate
resolutions of the Board of Directors of JOY and NIII  which approve the
transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date


Section 6.10            Termination of Stock Purchase Agreement.  The July 1,
2009, Stock Purchase Agreement by and between the Seller and Polykrates shall
have been terminated.


Section 6.11           Absence of Proceedings.  No action, suit or proceeding by
or before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against JOY or NIII or any of their
assets.


ARTICLE VII
TAX COVENANTS; CLOSING ADJUSTMENTS


Section 7.1             Tax Covenants.


(a)            The Seller shall be responsible for, and shall pay or cause to be
paid, and shall indemnify and hold JOY, NIII and Purchaser harmless from and
against one half (1/2) of any and all federal, state and local income and
property (real and personal) taxes, including penalties and interest, if any,
thereon (individually, a “Tax” and collectively, “Taxes”) that may be imposed on
or assessed against JOY, NIII and/or Purchaser on account of taxes imposed upon
JOY or NIII or its assets prior to the Closing Date, including all taxes due on
income received by JOY or NIII prior to the Closing Date and real property taxes
due for the Property.  The Seller shall also pay or cause to be paid and shall
indemnify and hold harmless JOY, NIII and Purchaser against one half (1/2)
of  all losses, damages and reasonable third party costs and expenses (including
reasonable attorney, accountant and expert witness fees and disbursements)
(“Related Costs”) incurred in connection with the Taxes for which the Seller
indemnifies JOY, NIII and Purchaser pursuant to this Section 7.1 (a)(or any
asserted deficiency, claim demand or assessment, including the defense or
settlement thereof) or the enforcement of this Section 7.1(a).  Any payment
required to be made by the Seller pursuant to this Section 7.1(a) shall be made
within 45 days of written notice from the Purchaser.

 
Stock Purchase Agreement - Pg 13

--------------------------------------------------------------------------------

 

(b)            The Purchaser shall be responsible for, and shall pay or cause to
be paid, and shall indemnify and hold the Seller harmless from and against, any
and all Taxes that may be imposed on or assessed against the Seller on account
of Taxes imposed on JOY or NIII or its assets following the Closing Date,
including all taxes due on income received by JOY or NIII beginning after the
Closing Date.  The Purchaser shall also pay or cause to be paid and shall
indemnify and hold harmless the Seller from and against all Related Costs of the
Seller incurred in connection with the Taxes for which the Purchaser indemnifies
the Seller pursuant to this Section 7.1(b) (or any asserted deficiency, claim,
demand or assessment, including the defense or settlement thereof) or the
enforcement of this Section 7.1(b).  Any payment required to be made by the
Purchaser pursuant to this Section 7.1(b) shall be made within 45 days of
written notice from the Seller.


(c)            For purposes of this Article VII, Taxes for the period up to and
including the Closing Date (“Seller’s Taxes”) shall be determined on the basis
of an interim closing of the books as of the Closing Date; provided, however,
that in the case of any Tax not based on income or receipts, such Seller’s Taxes
shall be equal to one half (1/2) of the amount of such Tax for the taxable year
multiplied by a fraction, the numerator of which shall be the number of days
from the beginning of the taxable year through the day prior to the Closing
Date, and the denominator of which shall be the number of days in the taxable
year.


(d)            Seller shall be responsible for filing or causing to be filed all
tax returns (specifically including the 2008 federal income tax return and Texas
franchise tax report for the 2009 privilege period) required to be filed by or
on behalf of JOY or NIII on or before the Closing Date.  If not already
filed,  Purchaser shall be provided with a copy of the tax returns for
Purchaser’s review and approval.  Purchaser shall be responsible for filing or
causing to be filed all tax returns required to be filed by or on behalf of JOY
or NIII after the Closing Date (other than tax returns for periods ending on or
before the Closing Date but not due until after the Closing Date).


(e)            The Seller and the Purchaser shall cooperate fully with each
other and make available to each other in a timely fashion such Tax data and
other information and personnel as may be reasonably required for the payment of
any estimated Taxes and the preparation of any tax returns required to be
prepared hereunder.  The Seller and the Purchaser shall make available to the
other, as reasonably requested, all information, records or documents in their
possession relating to Tax liabilities of JOY or NIII for all taxable periods
thereof ending on, before or including the Closing Date and shall preserve all
such information, records and documents until the expiration of any applicable
Tax statute of limitations or extensions thereof; provided, however, that if a
proceeding has been instituted for which the information, records or documents
are required prior to the expiration of the applicable statute of limitations,
then such information, records or documents shall be retained until there is a
final determination with respect to such proceeding.

 
Stock Purchase Agreement - Pg 14

--------------------------------------------------------------------------------

 

(f)            The Purchaser and the Seller shall promptly notify each other in
writing upon receipt by the Purchaser or the Seller, as the case may be, of any
notice of any tax audits of or assessments against JOY or NIII for taxable
periods ending on or before the Closing Date.  The failure of one party promptly
to notify the other party of any such audit or assessment shall not forfeit the
right to indemnity except to the extent that a party is materially prejudiced as
a result.  The Purchaser shall have the right to defend (using counsel
reasonably acceptable to Seller) JOY’s or NIII’s interests in any tax proceeding
relating to such tax audit or assessment.  Seller shall have the right through
counsel of its choice to participate in the defense, at its own cost.  Seller
shall have no obligation to pay any tax liability that may result from any tax
proceeding relating to such tax audit or assessment (and the accompanying legal
fees and expenses incurred in connection therewith) if the Seller did not agree
to such tax liability.  The Purchaser, on the one hand, and the Seller, on the
other, each agree to cooperate fully with the other and its or their respective
counsel in the defense against or compromise of any claim in any tax proceeding.


(g)            Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all obligations under this Article VII shall survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.


Section 7.2             Texas Patron Tax.  Due to court proceedings challenging
its constitutionality,  Purcahser recognizes and acknowledges that JOY has
not  fully paid to the State of Texas a Patron Tax in accordance with the
legislation that was implemented by the Texas Legislature (the “Patron
Tax”).  In the event that a final non-appealable determination is made by the
state courts in Texas or federal courts (collectively the “Courts”) that the
Patron Tax is constitutional  and thereafter there is a determination to seek to
collect from JOY the Patron Tax by the State of Texas or any of its regulatory
bodies, then:


 
(a)
the Seller agrees to indemnify and hold harmless the Purchaser and JOY from one
half (1/2) of any and all liabilities that result from the imposition of the
Patron Tax upon JOY or the Purchaser or their assets for taxes claimed due on
the operations of JOY predating the Closing; and



 
(b)
the Purchaser and JOY agree to indemnify and hold harmless Seller from any and
all liabilities that result from the imposition of the Patron Tax upon JOY or
the Seller or their assets for taxes claimed due on the operations of JOY
subsequent to the Closing.



Section 7.3             Closing Adjustments.  The Seller and the Purchaser agree
that there shall be an adjustment made within sixty (60) days of the Closing
Date to adjust for any liabilities that are found to exist of JOY or NIII as of
the Closing Date so that the Seller shall be responsible and liable to the
Purchaser for one-half (1/2) of the liabilities of JOY or NIII that exist as of
the Closing Date, less one-half (1/2) of any credit which Seller would be
entitled to for credit card receivables or pro rata portion of prepaid
items.  The Polykrates Purchase Agreement contemplates that an escrow fund in
the amount of $50,000 will be established for the payment of such
liabilities.  The Seller acknowledges and agrees that the escrow fund will be
utilized for the adjustments as contemplated in this Section 7.3.

 
Stock Purchase Agreement - Pg 15

--------------------------------------------------------------------------------

 

ARTICLE VIII
INDEMNIFICATION


Section 8.1             Indemnification from Seller.  Subject to the limitations
set forth in Section 9.17 (Survival of Representations and Warranties), Section
8.6 (Basket), Section 8.7 (Taxes),  Section 8.8 (Cap), Section 8.9 (Limitation
to Amount Not Covered by Insurance and Subrogation of Indemnitor), Section 8.10
(Repayment of Excess Benefit), Section 8.11 (Exclusivity), and Section 9.18 (“AS
IS”) the Seller agrees to and shall indemnify, defend (with legal counsel
reasonably acceptable to Purchaser), and hold Purchaser, JOY, and NIII, and
their officers, directors, and shareholders (collectively, the “Purchaser
Group”) harmless at all times after the date of this Agreement, from and against
any and all actions, suits, claims, demands, debts, liabilities, obligations,
losses, damages, costs, expenses, penalties or injury  (including reasonable
attorneys fees and costs of any suit related thereto) (collectively,
“Indemnifiable Loss” or “Indemnifiable Losses”) suffered or incurred by any or
all of  the Purchaser Group arising from or related to: (a) any material
misrepresentation by, or material breach of any covenant or warranty of  the
Seller  contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by the Seller hereunder; or (b) any
nonfulfillment of any material agreement on the part of  the Seller under this
Agreement, or (c) any suit, action, proceeding, claim or investigation against
any member of the Purchaser’s Group which arises from or which is based upon or
pertaining to the Seller’s conduct, or (d) one-half (1/2) of the costs hereafter
incurred by any member of the Purchaser Group in defending or settling any and
all actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury which have been, or may hereafter
be asserted against any member of the Purchaser Group by any third-party for
acts or omissions occurring in connection with the operation of JOY or NIII
prior to the Closing, or (e) one-half (1/2) of any expenses, debts, obligations
or liabilities of JOY or NIII incurred prior to the Closing.


Section 8.2             Indemnification from Purchaser.  Subject to the
limitations set forth in Section 9.17, (Survival of Representations and
Warranties), and Section 8.6 (Basket), Section 8.10 (Repayment of Excess
Benefit) and Section 8.11 (Exclusivity) Purchaser agree to and shall indemnify,
defend (with legal counsel reasonably acceptable to Seller) and hold the Seller
and his heirs, successors and assigns, (collectively, the "Seller’s Group")
harmless at all times after the date of the Agreement from and against any and
all actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury (including reasonably attorneys
fees and costs of any suit related thereto) suffered or incurred by any or all
of the Seller’s Group, arising from or related to: (a) any material
misrepresentation by, or material breach of any covenant or warranty of
Purchaser contained in this Agreement, or any exhibit, certificate, or other
agreement or instrument furnished or to be furnished by Purchaser hereunder; (b)
any nonfulfillment of any material agreement on the part of Purchaser under this
Agreement; (c) any suit, action, proceeding, claim or investigation against any
member of the Seller’s Group which arises from or which is based upon or
pertaining to the Purchaser’s conduct, or (d) the costs hereinafter incurred by
Seller in defending or settling any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury which have been, or may hereafter be asserted against any member of the
Seller’s Group by any third-party for acts or omissions occurring in connection
with the operation of JOY or NIII subsequent to the Closing, or (e) any
expenses, debts, obligations or liabilities of JOY or NIII incurred subsequent
to the Closing.
 
 
Section 8.3             Defense of Claims.  If any claim, demand, lawsuit or
enforcement action is filed against any party entitled to the benefit of
indemnity hereunder, written notice thereof shall be given to the indemnifying
party as promptly as practicable (and in any event not less than fifteen (15)
days prior to any hearing date or other date by which action must be taken)
except in cases where the indemnified party has less than sixteen (16) days
prior notice of such hearing or action which must be taken.  The indemnifying
party shall have no obligation pursuant to this Agreement if the indemnified
party fails to provide notice to the indemnifying party of the claims, demand,
or lawsuit unless the indemnified party can show that the indemnifying party was
not prejudiced by the failure to provide such notice.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 
Stock Purchase Agreement - Pg 16

--------------------------------------------------------------------------------

 

Notwithstanding the above paragraph, JOY or NIII, as the case may be, shall have
the right  to defend (using counsel reasonably acceptable to Seller) any suit,
action, proceeding or claim where Seller has an indemnity obligation pursuant to
Section 8.1(d).  Purchaser and JOY or NIII, as the case may be, shall promptly
inform the Seller of such suit, action, proceeding or claim.  Seller shall have
the right through counsel of its choice to participate in the defense, at its
own cost.  Seller shall have no obligation to indemnify any party for any
settlement made of any suit, action proceeding or claim for any settlement and
the accompanying legal fees and expenses incurred if the Seller did not agree to
such settlement.


Section 8.4             Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individuals or entities absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys=
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 8.5             Right to Offset.   In the event that the Purchaser’s
Group is entitled to indemnification in accordance with this Article VIII
(including the payment by the Purchaser of any debts or liabilities resulting
from the purchase of JOY or NIII which were incurred at or prior to the Closing
Date or payment of the Patron Tax), or in the event that the Purchaser or JOY or
NIII is entitled to indemnification pursuant to Article VII, then Purchaser
shall have the right to offset any such amount from any obligations that are
then due and payable to Seller under the Secured Note.

 
Stock Purchase Agreement - Pg 17

--------------------------------------------------------------------------------

 

Section 8.6             Basket.  Neither Purchaser nor Seller shall be entitled
to seek indemnification under this Article until the aggregate of the
Indemnifiable Losses exceeds $5,000 at which time either the Purchaser or
Seller, as the case may be, shall be indemnified dollar for dollar for the
entire amount of indemnification to which it would be entitled.


Section 8.7             Taxes.  Any indemnity obligation of Seller for federal
income tax, state sales tax or state margin tax pursuant to Section 8.1(c) or
8.1 (e) shall be limited to one-half of (1) any payment of tax actually
required, plus one-half of interest and penalty less (2) a reduction for
one-half of any increased deductions that have or will occur in any subsequent
year as a result of the adjustment that gave rise to the increased tax
liability.


Section 8.8             Maximum Indemnity Obligation.  The aggregate obligation
of Seller under this Article is limited to $2, 350,000, except that the
obligations are unlimited with respect to any Indemnifiable Loss arising out of
or relating to fraud or willful misconduct by Seller.


Section 8.9             Indemnity, Obligation Net of Insurance Proceeds.  JOY
and NIII shall maintain the same type and amount of insurance coverage as JOY
and NIII provided immediately prior to the execution and exchange of this
Agreement and as described on Exhibit A attached to this Agreement.
Notwithstanding the other sections of this Agreement, an Indemnifying Party
shall only have an indemnity obligation with regard to claims for amounts in
excess of (1) amounts covered by applicable insurance proceeds payable as a
result of the incident or (2) amounts that would have been covered by insurance
proceeds that would have been payable as a result of the incident if the
insurance of the type and amount listed on Exhibit A had been maintained.  An
insurer who is otherwise obligated to pay a claim is not relieved of the
responsibility with respect to the claim and has no subrogation rights with
respect to the claim, in either instance, solely by virtue of the
indemnification provisions of this Article.


Section 8.10           Indemnified Party’s Obligation to Refund Excess
Payment.  If any indemnified party recovers an amount from a third party in
respect of an Indemnifiable Loss for which indemnification is provided in this
Agreement and an indemnifying party has either (i) previously paid the full
amount of the Indemnifiable Loss, or (ii) has made a partial payment of the
Indemnifiable Loss and the aggregate amount of that partial payment, plus the
amount of the payment received from the third party exceeds the amount of the
Indemnifiable Loss, then (iii) the indemnified party shall promptly remit to the
indemnifying party the amount of the payment received from the third party that
exceeds the Indemnifiable Loss, up to but not exceeding the amount that
indemnifying party previously paid in respect of the Indemnifiable Loss.


Section 8.11            Exclusivity.  The rights and remedies set forth in this
Article constitute the exclusive rights and remedies of the parties in respect
to the matters indemnified under Sections 8.1 and 8.2.


ARTICLE IX
MISCELLANEOUS


Section 9.1             Purchaser’s Right to Terminate. Purchaser acknowledges
that Seller has a right to terminate the transaction with Polykrates under the
terms of that certain Memorandum of Understanding (“MOU”) dated September 23,
2009, and as subsequently modified via email correspondence (copies of the MOU
and email extensions have been furnished to Purchaser). Should Seller elect to
terminate the Acquisition in accordance with the terms of the MOU, this
Agreement and all instruments hereafter prepared and executed in connection with
this transaction, shall terminate and be null and void, with no further right or
remedy to either Seller and Purchaser.

 
Stock Purchase Agreement - Pg 18

--------------------------------------------------------------------------------

 

Section 9.2             Amendment; Waiver.  Neither this Agreement nor any
provision hereof may be amended, modified or supplemented unless in writing,
executed by all the parties hereto.  Except as otherwise expressly provided
herein, no waiver with respect to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought.  Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between or among any of the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.


Section 9.3             Notices.  Any notices or other communications required
or permitted hereunder shall be sufficiently given if in writing and delivered
in Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:


 
(a)
If to Purchaser:
RCI Entertainment (3105 I-35), Inc.

Attn:   Eric Langan, President
10959 Cutten Road
Houston, Texas 77066


 
with a copy to:
Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas  77007
713 861 1996 – telephone
713 552 0202 - facsimile


 
(b)
If to Seller:
Spiridon Karamalegos



 
with a copy to:
Douglass D. Hearne, Jr.

700 Lavaca, Suite 910
Austin, Texas 78701
512 494 8811 – telephone
512 494 8819 – facsimile


 
(c)
If JOY (post-closing):
Joy of Austin

Attn: Eric Langan
3105 South IH 35
Round Rock

 
Stock Purchase Agreement - Pg 19

--------------------------------------------------------------------------------

 

Texas  78664
(512) 218-8012
(512) 218-9008-FAX




 
(d)
If to NIII(post-closing):
North IH 35, Inc.

Attn: Eric Langan
3105 South IH 35
Round Rock
Texas  78664:
(512) 218-8012
(512) 218-9008-FAX




A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


Section 9.4             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 9.5             Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 9.6             Public Announcements.   The parties hereto agree that
prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 9.7             Entire Agreement.  This Agreement, the Polykrates
Purchase Agreement,  and the other documents delivered pursuant thereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof and supersede and cancel
all prior representations, alleged warranties, statements, negotiations,
undertakings, letters, acceptances, understandings, contracts and
communications, whether verbal or written among the parties hereto and thereto
or their respective agents with respect to or in connection with the subject
matter hereof.


Section 9.8             Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Travis County, Texas.

 
Stock Purchase Agreement - Pg 20

--------------------------------------------------------------------------------

 

Section 9.9             Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 9.10            Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 9.11            Section Headings.  The section and subsection headings
in this Agreement are used solely for convenience of reference, do not
constitute a part of this Agreement, and shall not affect its interpretation.


Section 9.12            No Third-Party Beneficiaries.  Nothing in this Agreement
will confer any third party beneficiary or other rights upon any person
(specifically including any employees of JOY or NIII) or any entity that is not
a party to this Agreement.


Section 9.13           Further Assurances.  Each party covenants that at any
time, and from time to time, after the Closing Date, it will execute such
additional instruments and take such actions as may be reasonably be requested
by the other parties to confirm or perfect or otherwise to carry out the intent
and purposes of this Agreement.


Section 9.14           Exhibits Not Attached.  Any exhibits not attached hereto
on the date of execution of this Agreement shall be deemed to be and shall
become a part of this Agreement as if executed on the date hereof upon each of
the parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


Section 9.15           Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 9.16            Gender.  All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter gender and the singular shall include the plural and vice versa, wherever
appropriate.


Section 9.17      __Survival of Representations and Warranties.  All
representations, warranties and indemnities made in, pursuant to or in
connection with this Agreement shall survive the Closing for a period ending
twenty-four months from the Closing, provided, however, that any claim arising
pursuant to Section 7.1 and Section 8.7 above shall survive until thirty (30)
days following the expiration of its applicable statute of limitations
(“Survival Date”). Notwithstanding the foregoing, however, no claim for
indemnification may be made against the party required to indemnify under this
Agreement unless the party entitled to indemnification shall have given written
notice of such claim to the other party before the Survival Date. Any claim for
which notice has been given prior to the expiration of the Survival Date shall
not be barred hereunder.

 
Stock Purchase Agreement - Pg 21

--------------------------------------------------------------------------------

 

Section 9.18           Property Sold “AS IS”.  Notwithstanding anything in this
Agreement to the contrary, Purchaser acknowledges that as a material part of the
consideration for this Agreement, Seller and Purchaser agree that Purchaser is
taking the Property "AS IS" with any and all latent and patent defects and that
there is no warranty by Seller that the Property is fit for a particular purpose
except that the Property has all necessary permits, zoning classifications and
other authorizations, whether city, county, state or federal, which may be
needed to conduct adult topless entertainment with the sale of alcoholic
beverages on the Property.  Purchaser acknowledges that it is not relying upon
any representation, statement or other assertion with respect to the Property
condition, but is relying upon its examination of the Property. Purchaser takes
the Property under the express understanding there are no express or implied
warranties (except for limited warranties of title set forth in the closing
documents).




[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 
Stock Purchase Agreement - Pg 22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.



 
PURCHASER:
           
RCI ENTERTAINMENT (3105 I-35), INC.
                   
By:
Eric Langan, President
                   
SELLER:
             
By:
       
Spiridon Karamalegos, Individually
                   
JOY CLUB OF AUSTIN, INC.
                   
By:
       
Spiridon Karamalegos, President
                   
NORTH IH 35 INVESTMENTS, INC.
                   
By:
       
Spiridon Karamalegos, Vice-President
 





SPOUSAL CONSENT:




The undersigned, being the wife of Spiridon Karamalegos, has reviewed this Stock
Purchase Agreement, and hereby consents to the terms thereof.




________________________________
Jacquelyn Karamalegos

 
Stock Purchase Agreement - Pg 23

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Stock Purchase Agreement - Pg 24 

--------------------------------------------------------------------------------